Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/2/2022.  Claims 1-20 are currently pending within this application.

Double Patenting
2.	The previous rejections of the claims on the grounds of non-statutory non-provisional anticipatory-type double patenting are maintained due to Applicant’s remarks filed on 3/2/2022 that the Applicant will consider filing a terminal disclaimer if the rejection is maintained and the claims are otherwise deemed allowable.

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are not persuasive.
	The Applicant argues that the previously relied upon Babenko reference does not disclose a “mask image” as claimed nor its user when paired with an aerial image in the machine learned model since the cited portions involve training a machine learned model on labeled pixel clusters where training involves individual images and feature vectors including features extracted from the individual images.  The Examiner respectfully disagrees.  Babenko discloses that the feature extraction module performs 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


	Claims 1-20 of the instant application are rejected on the grounds of non-statutory non-provisional anticipatory-type double patenting as being unpatentable over claims 1-17 of US Patent 10775174 (hereafter ‘174).

4.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-20 of the instant application are anticipated in the limitations of claims 1-17 of cited patent ‘174. The claims of the instant application are broader than those of cited patent ‘894 and merely omit certain limitations in the claims of the cited patent ‘174.

Instant Application
Claim 1
US Patent 10775174
Claim 1

the method comprising: receiving an aerial image comprising a plurality of 
pixels;  predicting, for each pixel of a set of pixels of the plurality of pixels, a 
probability that the pixel corresponds to a map feature of a particular type based on a corresponding machine learned model, wherein the model is trained to determine a probability that a pixel corresponds to the particular type of map feature based on a modeling dataset comprising 
pairs of modeling aerial images and corresponding mask images, the mask image in a particular pair describing a known instance of a map feature of the particular type;  identifying a 
subset of pixels of the set of pixels, each pixel in the subset of pixels 
having a predicted probability that is greater than or equal to a threshold 

geometry enclosing at least a portion of the identified subset of pixels, 
wherein the bounded geometry encompasses an identified instance of the map feature in the aerial image. 


of pixels;  predicting, for each pixel of the plurality of pixels, a probability that the pixel corresponds to a map feature based on a machine learned model comprising a convolutional neural network, the model trained to determine a probability that a pixel corresponds to the map feature based on a modeling dataset comprising pairs of modeling aerial images and corresponding mask images, each mask image in a pair describing a known instance of the map feature, wherein training the model comprises: segmenting the modeling dataset into a training set of modeling aerial images and corresponding mask images, a validation set of modeling aerial images and corresponding mask images, and an 

training the convolutional neural network based on the training set;  
calculating a set of validation metrics for the convolutional neural network 
based on the validation set;  updating the convolutional neural network based 
on the validation metrics;  and evaluating the convolutional neural network 
based on the evaluation set;  identifying a subset of pixels of the plurality 
of pixels, each pixel in the subset having a predicted probability that is 
greater than or equal to a threshold probability that a pixel corresponds to 
the map feature;  and determining a bounded geometry enclosing at least a 
portion of the identified subset of pixels, the bounded geometry encompassing 
an identified instance of the map feature.


	Table 1	

Instant Application
Claim 8
US Patent 10775174
Claim 7
A non-transitory computer readable storage medium configured to store 
program code, the program code comprising instructions that, when executed by one or more processors, cause the one or more processors to: receiving an aerial image comprising a plurality of pixels;  predicting, for each pixel of a set of pixels of the plurality of pixels, a probability that the pixel corresponds to a map feature of a particular type based on a corresponding machine learned model, wherein the model is trained to determine a probability that a pixel corresponds to the particular type of map feature based on a modeling dataset comprising pairs of modeling aerial images and corresponding mask images, the mask image in a particular pair describing a known instance of a 


program code, the program code comprising instructions that, when executed by one or more processors, cause the one or more processors to: receive an aerial image comprising a plurality of pixels;  predict, for each pixel of the plurality of pixels, a probability that the pixel corresponds to a map feature 
based on a machine learned model comprising a convolutional neural network, the model trained to determine a probability that a pixel corresponds to the map feature based on a modeling dataset comprising pairs of modeling aerial images and corresponding mask images, each mask image in a pair describing a known instance of the map feature, wherein training the model comprises: 
corresponding mask images, a validation set of modeling aerial images and 
corresponding mask images, and an evaluation set of modeling aerial images and corresponding mask images;  training the convolutional neural network based on the training set;  calculating a set of validation metrics for the convolutional neural network based on the validation set;  updating the convolutional neural network based on the validation metrics;  and evaluating the convolutional neural network based on the evaluation set;  identify a subset of pixels of the plurality of pixels, each pixel in the subset having a predicted probability that is greater than or equal to a threshold probability 
that a pixel corresponds to the map feature;  and determine a bounded geometry enclosing at least a portion of the identified subset of pixels, the 

Table 2


Instant Application
Claim 15
US Patent 10775174
Claim 13
A system comprising a computer processor for executing computer program instructions, and a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations comprising: receiving an aerial image comprising a plurality of pixels;  
predicting, for each pixel of a set of pixels of the plurality of pixels, a 
probability that the pixel corresponds to a map feature of a particular type based on a corresponding machine learned model, wherein the model is trained to determine a probability that a pixel corresponds to 
pairs of modeling aerial images and corresponding mask images, the mask image in a particular pair describing a known instance of a map feature of the particular type;  identifying a subset of pixels of the set of pixels, each pixel in the subset of pixels 
having a predicted probability that is greater than or equal to a threshold 
probability of corresponding to the map feature;  and determining a bounded 
geometry enclosing at least a portion of the identified subset of pixels, wherein the bounded geometry encompasses an identified instance of the map feature in the aerial image. 


program instructions, and a non-transitory computer-readable storage medium 
storing computer program instructions executable by the processor to perform 
operations comprising: receiving an aerial image comprising a plurality of 
pixels;  predicting, for each pixel of the plurality of pixels, a probability 
that the pixel corresponds to a map feature based on a machine learned model comprising a convolutional neural network, the model trained to determine a 
probability that a pixel corresponds to the map feature based on a modeling 

images, each mask image in a pair describing a known instance of the map 
feature, wherein training the model comprises: segmenting the modeling dataset into a training set of modeling aerial images and corresponding mask images, a validation set of modeling aerial images and corresponding mask images, and an evaluation set of modeling aerial images and corresponding mask images;  
training the convolutional neural network based on the training set;  calculating a set of validation metrics for the convolutional neural network based on the validation set;  updating the convolutional neural network based 
on the validation metrics;  and evaluating the convolutional neural network 
based on the evaluation set;  identifying a subset of pixels of the plurality 

greater than or equal to a threshold probability that a pixel corresponds to 
the map feature;  and determining a bounded geometry enclosing at least a 
portion of the identified subset of pixels, the bounded geometry encompassing 
an identified instance of the map feature. 

	Table 3	

5.	As can be seen in Tables 1-3, each of the claimed limitations of independent claims 1, 8, and 15 of the instant application are included within the claimed limitations of claims 1, 7, and 13 of cited patent '174.  Additionally, 2-7, 9-14, and 16-20 of the instant application are anticipated by claims 1-17 of cited patent ‘174.  

Claim Rejections – 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babenko (US PGPub 2017/0293800) [hereafter Babenko].

8.	As to claim 1, Babenko discloses a data processing method for extracting map features (containers/buildings) from an aerial image (as shown in Figure 3), the method comprising receiving an aerial image comprising a plurality of pixels, predicting, for each pixel of a set of pixels of the plurality of pixels, a probability that the pixel corresponds to a map feature of a particular type (container) based on a corresponding machine learned model (neural network machine learning model 106), wherein the model is trained to determine a probability that a pixel corresponds to the particular type of map feature based on a modeling dataset (training images 401) comprising pairs of modeling aerial images and corresponding mask images (as shown in Figure 3), the mask image in a particular pair describing a known instance of map feature of the particular type (containers as shown in Figure 3);  identifying a subset of pixels of the set of pixels, each pixel in the subset of pixels having a predicted probability that is greater than or equal to a threshold probability of corresponding to the map feature (as shown in Figure 3 as gray pixel clusters within outlines/containers); and determining a bounded geometry (geometry polygons embodied as edge/boundaries shown in Figure 3) enclosing at least a portion of the identified subset of pixels, wherein the bounded geometry encompassing an identified instance of the map feature in the aerial image (Paragraphs 0026-0027, 0033-0038, 0040-0041, 0044, 0047, 0058-0061, 0063, 0065-0066, 0071-0075). 



10.	As to claim 6, Babenko discloses the map feature is one of a building, a parking lot, a road, a body of water, and a cloud (Paragraphs 0002, 0023-0025). 

11.	As to claim 7, Babenko discloses generating a mask having at least one region comprising the identified subset of pixels, removing noise in the mask to determine a simplified shape for the at least one region, and determining a contour (geometry polygon) surrounding the simplified shape of the at least one region, the contour defining the bounded geometry (Paragraphs 0028, 0036-0038, 0041, 0044, 0058). 

12.	As to claims 8, 12-15, and 19-20, the claimed limitations are fully disclosed within the Babenko reference as explained with respect to the above citations and explanations of claims 1 and 5-7. 



Claim Rejections – 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Babenko (US PGPub 2017/0293800) [hereafter Babenko] in view of Behm (US PGPub 2018/0067952) [hereafter Behm].

15.	As to claim 2, it is noted that Babenko fails to particularly disclose accessing a tiled map comprising a plurality of tiles, each tile comprising a plurality of pixels; identifying instances of the map feature in the tiled map; selecting a subset of tiles of the plurality of tiles, the selected subset of tiles corresponding to the identified instances of the map feature in the tiled map; and rasterizing each tile of the subset of tiles to generate a mask image for the tile. 
	On the other hand, Behm discloses a method for extracting map features from an aerial image that includes accessing a tiled map comprising a plurality of tiles (as shown in Figures 5-7), each tile comprising a plurality of pixels, identifying instances of the map feature (semantic features) in the tiled map; selecting a subset of tiles of the plurality of tiles, the selected subset of tiles corresponding to the identified instances of the map feature in the tiled map (as shown in Figures 5-7); and rasterizing each tile of the subset 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include accessing a tiled map comprising a plurality of tiles, each tile comprising a plurality of pixels; identifying instances of the map feature in the tiled map; selecting a subset of tiles of the plurality of tiles, the selected subset of tiles corresponding to the identified instances of the map feature in the tiled map; and rasterizing each tile of the subset of tiles to generate a mask image for the tile as taught by Behm with the feature map extraction method of Babenko because the cited prior art are directed towards methods and systems that extract features from aerial images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the tiled map to more accurately show the locations and relations of the detected map features to other features present on the map by performing the operations on tiled map and mask images.

16.	As to claim 3, Behm discloses identifying geo-reference data (geographic information/geospatial data) describing a geographic area represented by the tile, retrieving a modeling aerial image (digital map/satellite image) corresponding to the tile based on the geo-reference data, and generating a pair of modeling aerial image and corresponding mask image, the pair comprising the retrieved modeling aerial image and the mask image generated for the tile (Paragraphs 0071-0074, 0091, 0099, 0101).



Claims
18.	Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664